Case 2:19-cv-10071-VAP-RAO Document 18 Filed 02/21/20 Page 1 of 5 Page ID #:78
                                 Case 2:19-cv-10071-VAP-RAO Document 18 Filed 02/21/20 Page 2 of 5 Page ID #:79




                                  1   from the Court to serve the Secretary of State in accordance with Cal. Corp.
                                  2   Code § 1702. Id.
                                  3
                                  4                            II.   LEGAL STANDARD
                                  5         The method of service chosen to satisfy due process must be
                                  6   “reasonably calculated to provide actual notice of the pending proceeding.”
                                  7   Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 795 (1983). The
                                  8   Federal Rules of Civil Procedure govern how process must be served; Rule
                                  9   4(e)(1) allows service to be made according to California law, which lists
                                 10   several methods to serve process on a domestic corporation. See Cal. Civ.
Central District of California
United States District Court




                                 11   Proc. Code § 416.10.
                                 12
                                 13         The California Code of Civil Procedure authorizes substituted service
                                 14   “on the person to be served as specified in Section 416.10.” Ramos v.
                                 15   Homeward Residential, Inc., 223 Cal. App. 4th 1434, 1441–42 (2014)
                                 16   (internal quotation marks omitted). Cal. Civ. Proc. Code § 416.10 permits
                                 17   service on a corporation “by way of service on an individual or entity
                                 18   designated as an agent for service of process (§ 416.10, subd. (a)); service
                                 19   on one of the 11 officers or managers of the corporation specified in section
                                 20   416.10, subdivision (b); service on a person authorized by the corporation to
                                 21   receive service (§ 416.10, subd. (c)); or service in a manner authorized by
                                 22   the Corporations Code (§ 416.10, subd. (d)).” Id. The state-approved
                                 23   methods to effectuate service on a corporation include “any provision in
                                 24   Section 1701, 1702, 2110, or 2111 of the Corporations Code.” Cal. Civ. Pro.
                                 25   § 416.10(d).
                                 26

                                                                            2
                                 Case 2:19-cv-10071-VAP-RAO Document 18 Filed 02/21/20 Page 3 of 5 Page ID #:80




                                  1         Under Cal. Corp. Code § 1702, a plaintiff may receive permission to
                                  2   attempt service by delivery to the Secretary of State, if he or she can
                                  3   demonstrate that after reasonable diligence, defendant’s designated agent
                                  4   for service of process cannot be served.
                                  5
                                  6                                III.   DISCUSSION
                                  7         As noted above, a plaintiff may receive permission to attempt service
                                  8   by delivery to the Secretary of State if he or she can demonstrate that after
                                  9   “reasonable diligence,” defendants otherwise cannot be served. Here, the
                                 10   Court finds that Plaintiff has failed to demonstrate reasonable diligence.
Central District of California
United States District Court




                                 11
                                 12    A. Reasonable Diligence
                                 13         Reasonable diligence entails a “thorough, systematic investigation
                                 14   and inquiry conducted in good faith by the party or [the party’s] agent or
                                 15   attorney.” Kott v. Superior Court, 45 Cal. App. 4th 1126, 1137 (1996); see
                                 16   also Batte v. Bandy, 165 Cal. App. 2d 527 (1958) (holding that the exercise
                                 17   of due diligence in service attempts in any other manner provided by law is
                                 18   a condition precedent to substitute service on the Secretary of State).
                                 19   Reasonable diligence is determined by the circumstances; there is “no
                                 20   single formula” that constitutes diligence. Donel, Inc. v. Badalian, 87 Cal.
                                 21   App. 3d 327, 333 (1978). The analysis is “simply whether [plaintiff] took
                                 22   those steps which a reasonable person who truly desired to give notice
                                 23   would have taken under the circumstances.” Id.
                                 24
                                 25         Plaintiff asserts that she attempted service via process server five
                                 26   times at Defendant’s registered agent’s address. (Doc. No. 16 at 3). Courts

                                                                            3
                                 Case 2:19-cv-10071-VAP-RAO Document 18 Filed 02/21/20 Page 4 of 5 Page ID #:81




                                  1   have found that good faith generally involves “[a] number of honest attempts
                                  2   to learn defendant’s whereabouts or his address,” Kott, 45 Cal. App. 4th at
                                  3   1137-38 (1996), and requires more than a single attempt to effectuate
                                  4   service. See Giorgio v. Synergy Mgmt. Grp., LLC, 231 Cal. App. 4th 241,
                                  5   248-249 (2014) (determining that six separate occasions of attempted
                                  6   service, in addition to verification of defendant’s address through adequate
                                  7   investigation, amounts to reasonably diligent efforts); see also Estate of
                                  8   Smith v. City of San Diego, No. 16-cv-2989 WQH (MDDx), 2017 WL
                                  9   3175975, at *4 (S.D. Cal. 2017) (finding that verification of address and
                                 10   exhaustive attempts to locate and serve defendant by mail rise to
Central District of California
United States District Court




                                 11   reasonable diligence).
                                 12
                                 13         Many courts, however, have determined that good faith requires the
                                 14   plaintiff to show that other means to locate defendant were exhausted. See
                                 15   THC-Orange Cty. Inc. v. Valdez, No. 17-CV-01911-LB, 2017 WL 2171185, at
                                 16   *3 (N.D. Cal. May 17, 2017) (denying motion because plaintiff did not
                                 17   consult relatives, friends, or neighbors, or hire a private investigator).
                                 18   Plaintiff has not taken many of the steps identified above and fails to
                                 19   indicate whether she attempted to contact Defendant at an email address,
                                 20   which would demonstrate Plaintiff’s reasonable diligence. Facebook, Inc. v.
                                 21   Banana Ads, LLC, No. C-11-3619 YGR, 2012 WL 1038752, at *3 (N.D. Cal.
                                 22   Mar. 27, 2012) (finding that emailing is “reasonably calculated to give actual
                                 23   notice” to domestic defendants).
                                 24
                                 25         The Court finds that Plaintiff has not met the reasonable diligence
                                 26   requirement. Although Plaintiff alleges that she obtained Defendant’s

                                                                              4
                                 Case 2:19-cv-10071-VAP-RAO Document 18 Filed 02/21/20 Page 5 of 5 Page ID #:82




                                  1   registered agent’s address from Defendant’s most recent business filing
                                  2   with the California Secretary of State, nothing in the record indicates any
                                  3   attempts to verify or investigate Defendant’s address.1 (Doc. No. 16 at 3).
                                  4   Plaintiff failed to exhaust other means to effectuate service such as hiring a
                                  5   private investigator and consulting with relatives, friends, or neighbors about
                                  6   Defendant’s whereabouts. There is no evidence that Plaintiff made any
                                  7   effort to serve Defendant in any of the other methods the California Code of
                                  8   Civil Procedure permits, instead, Plaintiff repeatedly attempted service using
                                  9   one ineffective method. Accordingly, the Court does not find Plaintiff’s
                                 10   efforts to be reasonably diligent for purposes of § 1702.
Central District of California
United States District Court




                                 11
                                 12                                 IV.    CONCLUSION
                                 13          The Court accordingly DENIES Plaintiff's Motion for Alternative
                                 14   Service.
                                 15
                                 16   IT IS SO ORDERED.
                                 17
                                 18       Dated:     2/21/20
                                 19                                                         Virginia A. Phillips
                                                                                     Chief United States District Judge
                                 20
                                 21
                                 22      1
                                          Plaintiff attached Defendant’s Statement of Information to her Motion. The
                                 23      document, filed on June 10, 2013, lists not only the registered agent for
                                         process of service, but also lists one other director with an alternative ad-
                                 24      dress. (Doc. No. 16, Ex. A). Plaintiff clearly states that she was unable to
                                         personally serve the registered agent, but it does not appear that Plaintiff
                                 25
                                         made any effort to contact the other listed director.
                                 26

                                                                               5
